Title: From James Madison to Robert Gilmor, 15 April 1803 (Abstract)
From: Madison, James
To: Gilmor, Robert


15 April 1803, Department of State, Washington. “Agreeably to your request, I enclose the answer to Mr. Bingham’s letters respecting the judgment obtained against him in Massachusetts by the owners of the Pilgrim privateer.”
 

   
   RC (Bibliothèque Municipale, Nantes); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p. In Wagner’s hand, signed by JM. The enclosure was probably JM to William Bingham, 14 Apr. 1803.



   
   Robert Gilmor (1748–1822) was a wealthy Baltimore merchant who had been Bingham’s business partner for many years. He was entrusted by Bingham with the management of his funds on Bingham’s departure for England in 1801 (Alberts, Golden Voyage, pp. 114, 415; “The Diary of Robert Gilmor,” Md. Historical Magazine, 17 [1922]: 231).


